NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF NEW YORK MELLON, FKA                    No.    17-16551
Bank of New York, Trustee for the
Certificateholders of CWALT, Inc.,              D.C. No.
Alternative Loan Trust 2004-36CB,               2:17-cv-00376-JCM-GWF
Mortgage Pass-Through Certificates, Series
2004-36CB,
                                                ORDER*
                Plaintiff-Appellant,

 v.

HOMEOWNER ASSOCIATION
SERVICES, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted March 11, 2019**
                             San Francisco, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      We vacate the order of the district court and remand for further proceedings


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                       Page 2 of 2

consistent with the opinion in Bank of America, N.A. v. Arlington West Twilight

Homeowners Association, No. 17-15796, filed today.

      VACATED and REMANDED. Each party to bear its own costs.